        Case 3:18-cr-00049-LRH-CBC Document 113 Filed 07/15/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.og

 7   Attorney for ERIC ROMERO-LOBATO

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 3:18-CR-049-LRH-CBC

12                 Plaintiff,                             STIPULATION TO JURY VERDICT
13          v.
                                                               AND ORDER THEREON
14   ERIC ROMERO-LOBATO,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
18   TRUTANICH, United States Attorney, and MEGAN RACHOW, Assistant United States
19   Attorney, counsel for the United States of America, and RENE L. VALLADARES, Federal
20   Public Defender, and CHRISTOPHER P. FREY and LAUREN D. GORMAN, Assistant
21   Federal Public Defender, counsel for ERIC ROMERO-LOBATO. The parties hereby stipulate
22   that the jury’s verdicts on the First Charge, Second Charge, and Third Charge as reflected in
23   Verdict Form and Jury Instruction Number 2 correspond to Count Five, Count Six, and Count
24   Seven of the Indictment (ECF No. 11).
25
26
      Case 3:18-cr-00049-LRH-CBC Document 113 Filed 07/15/19 Page 2 of 3




 1     DATED this 15th day of July, 2019.
 2
 3      RENE L. VALLADARES                      NICHOLAS A. TRUTANICH
        Federal Public Defender                 United States Attorney
 4
 5       /s/ CHRISTOPHER P. FREY                 /s/ Megan Rachow
     By:____________________________        By:_____________________________
 6     CHRISTOPHER P. FREY                      MEGAN RACHOW
       Assistant Federal Public Defender        Assistant United States Attorney
 7     Counsel for ERIC ROMERO-LOBATO          Counsel for the Government
 8
 9
                                                NICHOLAS A. TRUTANICH
10                                              United States Attorney
11
                                                 /s/ Steven W. Myhre
12                                          By:_____________________________
13                                              STEVEN W. MYHRE
                                                Assistant United States Attorney
14                                             Counsel for the Government
15
16
17
18
19
20
21                   SEE ORDER ON NEXT PAGE
22
23
24
25
26
                                            2
        Case 3:18-cr-00049-LRH-CBC Document 113 Filed 07/15/19 Page 3 of 3




 1                                           ORDER

 2
            IT IS THEREFORE ORDERED that the jury’s verdicts on the First Charge, Second
 3
     Charge, and Third Charge as reflected in Verdict Form and Jury Instruction Number 2
 4
     correspond to Count Five, Count Six, and Count Seven of the Indictment (ECF No. 11).
 5
 6
            IT IS SO ORDERED this
                              this _______
                                   18th day day of July,
                                            of July,     2019.
                                                     2019.
 7
 8
 9                                             LARRY R. HICKS
10                                             UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
